Case 2:19-cv-00552-TAD-KK Document 131 Filed 08/23/21 Page 1 of 2 PageID #: 4024




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


 BOBBY’S COUNTRY COOKIN, LLC,                       :          CIVIL ACTION NO. 19-cv-0552
 ET AL.

 VERSUS                                             :          JUDGE TERRY A. DOUGHTY


 WAITR HOLDINGS, INC.                               :          MAGISTRATE JUDGE KAY


                                   SUPPLEMENTAL RULING


        Before this court is a Motion to Compel filed by defendant Waitr Holdings, Inc., [doc. 68]

 and Motion to Compel filed by plaintiffs Bobby’s Country Cookin, LLC, et al. Doc. 72. Hearing

 was held July 13, 2021 at which time the undersigned ruled on several of the items at issue. Doc.

 116.

        At conclusion of the trial, counsel was asked to brief the court on whether information

 sought through Requests for Production 17-21, 25-30, and 33-34 submitted by plaintiffs in their

 motion would remain germane should the court grant defendant’s Motion for Summary Judgment

 presently pending before the district judge. Doc. 64. Through the motion for partial summary

 judgment, Waitr seeks dismissal of Counts I, II, and III of plaintiffs’ claims for breach of contract,

 bad faith breach of contract, and unjust enrichment, all of which claims relate to Waitr’s having

 raised its Service Transaction Fees (“STFs”) with plaintiffs and others similarly situated. Id. Each

 side has presented its supplemental memorandum. Docs. 117 and 118.

        At oral argument given at the hearing on the motions, counsel for plaintiffs stated that these

 Requests for Production “all go to Waitr’s decision – the thought process, the decision, the factors,

 the considerations, the process that was gone through to pass through this [STF fee] which we

                                                  -1-
Case 2:19-cv-00552-TAD-KK Document 131 Filed 08/23/21 Page 2 of 2 PageID #: 4025




 allege was in breach of the agreement.” Doc. 123, p. 63. Waitr takes the position that the

 information responsive to these requests would go to the issue of whether Waitr acted in bad faith

 when it made its decision to increase the STF. Doc. 117, p. 3. If, however, Waitr were to prevail

 on its claim (currently under consideration by the district court) that there was no breach of contract

 then certainly there could be no claim for bad faith breach of contract and it would be that claim

 to which this information would pertain. Id.

        In their supplemental briefing plaintiffs argue that “many of the Requests at issue directly

 relate to claims that are not the subject of Waitr’s Motion” and that the information “would, at a

 minimum, remain relevant to Plaintiffs’ claim regardless of the Court’s ruling on Waitr’s Motion.”

 Doc. 118, p. 2. Plaintiffs fail to cogently argue how this is true, however. They point out (correctly)

 that Waitr’s current motion relates only to the claims involving the STFs and not the claims related

 to amended Master Services Agreements (“MSAs”). Id. But, despite having stated at oral

 argument that these requests pertain strictly to the increases in the STFs, they now argue in brief

 (in a very circular manner) that somehow now this information is relevant to the remaining claims

 but never adequately set forth how.

        Because none of this information sought would assist plaintiffs in defending the claims

 currently before the district court and because Waitr would be spared the burden of production of

 this information if it prevails on its motion, then we conclude that Waitr need not respond to the

 requested items until the court has ruled.

                 THUS DONE AND SIGNED in Chambers this 23rd day of August, 2021.




                                                   -2-
